Title: From Thomas Jefferson to Martha Jefferson, 4 November [1786]
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My Dear Patsy
Saturday Nov. 4. [1786]

Two of your country-women, Mrs. Barrett and Mrs. Montgomery, will dine with me tomorrow. I wish you could come and dine with them. If you can obtain leave let me know in the morning and I will come for you between one and two o’clock. You must come dressed. Adieu my dear Patsy your’s affectionately,

Th: J.

